Opinion by
Mk. Chief Justice Fell,
This was an action on a promissory note dated March 6, 1894, made by the defendant’s testator to the plaintiff. At the trial the plaintiff offered in evidence the note which was on a printed form containing the printed figures 188 at the place for the date. The figure 9 had been written over the second 8 and the figure 4 added, making the date 1894. From an inspection of the note it appears that the only part in the handwriting of the maker is the signature. The lines of the figure 9 are much heavier than any other figures on the note and obscure the parts of the figure 8 which they cover, but there is no marked difference in the color of the ink used in making them and that used in filling the blanks in the form and no erasure or scratching is shown. If the year was 1884, the statute of limitations was a bar to a recovery. At the trial the admission of the note in evidence was objected to without proof of the signature of the maker and that the alteration in date was made before its execution. The objection was sustained upon the second ground and a nonsuit was entered because of the failure of the plaintiff to prove her case.
There was no denial by the affidavit of defense of the execution of the note, and the plaintiff was relieved by the rules of court from proof of the signature of the maker, but the admission for the purpose of evidence went no further than this. The note was properly rejected as evidence of a debt in the absence of proof that the alteration in date was made before delivery. When it clearly appears on the face of a writing that it has been altered in a material part, it is incumbent on the party producing *284it to account for the alteration, and until this is done it is not admissible in evidence. This rule is more stringent when applied to negotiable paper than to other written instruments, and in relation to it there is no presumption of innocence and the burden of explaining any apparent material alteration is cast on the holder thereof: Simpson v. Stackhouse, 9 Pa. 186; Neff v. Horner, 63 Pa. 327; Nagle’s Est., 134 Pa. 31; Hartley v. Corboy, 150 Pa. 23; Citizens’ Nat. Bank v. Williams, 174 Pa. 66; 2 Daniel on Negotiable Instruments, sec. 1417. In Nagle’s Est., supra, it was said, “As a general rule, the law presumes in favor of innocence, but this presumption does not extend to the alteration of negotiable instruments,” and in Bank v. Williams, “The tendency of all our recent decisions is to hold parties more strictly responsible for alterations of any kind, particularly in the case of negotiable instruments.” The alteration in the date was obviously beneficial to the plaintiff, and there being no presumption that it was made before the signing of the itote, the burden of explanation was on her.
The judgment is affirmed.